Order entered January 26, 2015




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00499-CR

                            JEB STEVENS BROWN, Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-83651-2013

                                          ORDER
       Based on the Court’s opinion of this date, we DIRECT the Clerk of the Court to issue the

mandate instanter. See TEX. R. APP. P. 18.1.


                                                        /s/   ADA BROWN
                                                              JUSTICE